   Case 3:19-cr-00293-FLW Document 27 Filed 08/10/20 Page 1 of 1 PageID: 98
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 19-cr-293
                               *
SANDYA REDDY                   *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

To permit the defendant to obtain a speedy resolution of her case through timely sentencing, including
to afford appropriate punishment and rehabilitation. The defendant asked for the case to be resolved
today by video sentencing and the Government consented.
Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:           August 10, 2020                                    Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
